Citation Nr: 1427649	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-39 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an abdominal abscess, status post appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision, which denied service connection for residuals of abdominal abscess, status post appendectomy and entitlement to service connection for a bilateral knee condition.

This case was previously before the Board in July 2011 and remanded for additional development.  The Board also remanded the issue of entitlement to service connection for a bilateral knee condition.  In an August 2012 rating decision, the RO granted entitlement to service connection for right knee strain and left knee strain, rated as 10 percent disabling each.  As the claim for entitlement to service connection for a bilateral knee condition was granted in full, it is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that there has not been substantial compliance with the mandates of the July 2011 remand order.  In the remand, the Board noted that the service treatment records in the claims folder did not appear to include copies of the Veteran's entrance and separation examination reports.  The Board instructed the RO to ensure that all available service treatment records have been obtained and associated with the claims file.  The claims folder contains two envelopes with original medical records and one envelope with dental records.  There is no indication in the claims file that any attempt was made to obtain additional records following the Board's remand.  There is no reference to the service treatment records in the August 2012 Supplemental Statement of the Case.  The Veteran's enlistment and separation examination reports are not in the claims file.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As it does not appear any attempts were made to ensure all available service treatment records were obtained, the Board must remand the claim.

Additionally, the Board finds that a July 2012 VA examination is inadequate.  The July 2012 VA examiner noted that the Veteran did not have any scars related to an abdominal abscess condition.  However, the October 2007 VA examination report indicates the Veteran had a scar related to an abdominal abscess.  October 2005 service treatment records indicate the Veteran had an incision and drainage for a superficial abscess in the left lower quadrant.  The Veteran is service-connected for an appendectomy scar.  It is not clear whether there is a separate scar related to the abdominal abscess.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the July 2012 VA examination is inadequate, the claim must be remanded for a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available service treatment records have been obtained and associated with the claims file.  

All attempts to obtain any additional service treatment records must be documented in the claims file.  If no records are available, the claim file should indicate this fact.

2.  Then, schedule the Veteran for a VA examination to identify any residuals of an abdominal abscess, to include a scar.  The VA examiner should clarify whether the Veteran has a separate scar related to his abdominal abscess, status post appendectomy.

The VA examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has any residuals of an abdominal abscess that are related to service.

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an abdominal abscess, status post appendectomy.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

